Citation Nr: 1545122	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-15 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  He has verified reserve service from December 1974 to June 1975; inactive reserve service between June 1979 to December 1980; and unverified reserve service from 1986 and at least through 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the Board remanded this case.  

The issues of service connection for hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability, diagnosed as degenerative changes of the lumbar spine, is attributable to service.  


CONCLUSION OF LAW

A low back disability, diagnosed as degenerative changes of the lumbar spine, was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that during active duty service, he injured his low back in a jeep accident and this accident then resulted in his current back disorder.  A review of the service treatment records (STRs) reveals that in January 1976, the Veteran was involved in a jeep accident.  Afterwards, he described having low back pain.  Pain was also noted in his left lateral posterior lower quadrant.  X-rays were normal so the diagnosis was that the Veteran had bruised his soft tissues.  

Thereafter, the Veteran did not report back problems during his Reserve service.  However, more recent VA treatment records document that the Veteran complained of low back pain.  The examiner noted that the Veteran was status post trauma from a jeep accident in the 1970's.  The examiner indicated that the lumbosacral pain was radicular versus degenerative secondary to the old trauma versus sacroiliitis.  X-rays, consistent with the inservice x-rays, were normal.  Thus, the Veteran additionally underwent a magnetic resonance imaging (MRI) which revealed that the Veteran had degenerative changes throughout the spine with early disc bulging appreciated.  Facet joint disease was present at L4-5 and L5-S1.  There was no diagnosis of sacroiliitis and the report did not note radicular pain.  The Veteran subsequently continued to complain of low back pain, per his VA records contained in VA's Virtual System.  Although scheduled for a VA examination for several disabilities, the Veteran did not report.  As such, his claim must be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  

In sum, the Veteran suffered a low back injury during service.  X-rays were negative at that time and are still negative.  However, an MRI reveals current disability.  The VA examiner indicated that the Veteran was status post trauma from service.  Although this examiner listed three possible etiologies for the low back disability, including the inservice trauma, the MRI did not indicate that the other two etiologies were appropriate.  As noted, service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's degenerative changes of the lumbar spine are attributable to service.  


ORDER

Service connection for a low back disability, diagnosed as degenerative changes of the lumbar spine, is granted.  


REMAND

In the prior remand, it was noted that the exact date of the Veteran's Reserve service, his periods of ADT, and periods of IDT, were unclear.  The Board noted that the dates and types of the Veteran's Reserve component service should be verified before the claims at issue are adjudicated.  Nonetheless, as noted, the Board was able to grant service connection for the low back disorder as it was based on injury during active duty.  The Board previously outlined specific and lengthy inquiries for a VA examiner to undertake regarding claimed disabilities.  

On remand, the RO contacted the National Personnel Records Center (NPRC) which verified the Veteran as having the following service: service in the United States Marine Corps Reserve from December 1974 to June 1975; active duty service from June 1975 to June 1979; and IDT service in the Reserve from June 1979 to December 1980.  

However, the STRs indicated that the Veteran then served in the Reserve from 1986 through approximately 1992, and again after that time, at least in 1994.  The type of service, i.e., ADT or IDT, was not indicated by the NPRC as this period was not addressed.  The RO then endeavored to verify the Veteran's service through Defense Finance and Accounting Service (DFAS) pay records in December 2012, June 2013, and August 2013, to no avail as there was no reply.  However, there is no Formal Finding to that effect.  It does not appear the Records Management Center (RMC) was contacted.

In addition, as noted, the Veteran was scheduled for a VA examination.  There is no indication why the Veteran failed to report as there has been no direct correspondence from the Veteran since the Board's remand and the representative did not indicate.  Since this case is being remanded, one more attempt should be made to examine the Veteran in compliance with the Board's prior remand instructions.  If an examination is not conducted for any reason, the Board finds that it would be useful to obtain a medical opinion nonetheless.  Therefore, the examiner should be requested to answer the Board's medical opinion inquires even if there is no examination, to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the NPRC, the (RMC, and any other appropriate location including from DFAS, verify the dates the Veteran served in the Reserves from 1986 forward.  

The AMC/RO should prepare a summary of the Veteran's periods of ADT and IDT for the period of 1986 forward.  

2.  In the event that the AMC/RO does not receive an appropriate response from the NPRC, RMC, and/or DFAS, the RO should prepare a Formal Finding to that effect.

3.  After development is completed as directed in paragraphs #1-2, afford the Veteran a VA examination to determine the date of onset of hypertensive vascular disease.  The record must be made available to the examiner.  All indicated studies should be conducted.  The examiner should review STRs, reserve service records (especially reports of physical examinations dated in June 1990 and September 1990 and an outpatient record dated in June 1992), and post-service records.  If the examination is not conducted for any reason, the examiner should still answer the inquiries below, to the extent possible.  The VA examiner should address these questions: 

Active service: Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has hypertensive vascular disease which had its onset during or as a result of the Veteran's active service (1975-1979), or any incident therein, or, is due to or the result of any incident of the Veteran's service, or, had its onset within one year after the Veteran's June 1979 service discharge?

ADT: Was the Veteran disabled by hypertension disease which was, at least as likely as not (50 percent or greater likelihood) incurred or aggravated in the line of duty during a period of ADT? 

If the AMC/RO determines that the Veteran was examined prior to a period of ADT, and the Veteran was disabled by hypertension disease during that period, please address this question: Was the hypertension disease which was disabling during the period of ADT noted at the time of the Veteran's entry?  

The examiner must comment on the Veteran's lay statements as to onset of hypertension disease and history of treatment of the disorder.  The examiner should provide the rationale for all opinions expressed. 

4.  Also, afford the Veteran a VA audiological examination to determine the nature and etiology of hearing loss disability and tinnitus, if present.  The record must be made available to the examiner. All indicated studies should be conducted.  The examiner should review STRs, reserve service records, and post-service records, especially reports of audiology examinations.  The examiner should obtain the Veteran's history of exposure to hazardous noise prior to, during, and following his active service.  If the examination is not conducted for any reason, the examiner should still answer the inquiries below, to the extent possible.  The VA examiner should offer an opinion as to the following: 

Active service:  
Hearing loss:  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current hearing loss which 
(i) had its onset during the Veteran's active service (1975-1979), or, 
(ii) has been chronic and continuous since the Veteran's active service, or, 
(iii) is due to or the result of any incident of the Veterans service, or, 
(iv) had its onset within one year after the Veteran's June 1979 service discharge? 

Tinnitus: Is it at least as likely as not (50 percent or greater probability) that the Veteran has current tinnitus which 
(i) had its onset during the Veteran's active service (1975-1979), or, 
(ii) has been chronic and continuous since the Veteran's active service, or, 
(iii) is due to or the result of any incident of the Veterans service, or, 
iv) had its onset within one year after the Veteran's June 1979 service discharge?

ADT or IDT:  If hearing loss or tinnitus pre-existed a period of ADT or IDT, was it noted on an entrance examination?  If hearing loss or tinnitus pre-existed a period of ADT or IDT, was the hearing loss or tinnitus permanently aggravated while the Veteran was performing reserve service duties (various periods from 1986 through a date undetermined at the time of this Remand)? 

The examiner must comment on the Veteran's lay statements as to onset of hearing loss and tinnitus.  The rationale for all opinions expressed should be provided.  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The  Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


